995 F.2d 1065
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alphonso WALKER, Plaintiff-Appellant,v.U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES,  Defendant-Appellee.
No. 92-2481.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 22, 1992.Decided:  June 21, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-92-461-H)
Alphonso Walker, Appellant Pro Se.
Jeanette Plante, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Alphonso Walker appeals from the district court's order granting summary judgment, with costs, to Appellee.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walker v. United States Dep't of Health & Human Servs., No. CA-92461-H (D. Md. Nov. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED